In a child protective proceeding pursuant to Family Court Act article 10, the Ohel Children’s Home & Family Services appeals from (1) an order of the Family Court, Kings County (Segal, J.), dated April 10, 1997, which granted the separate motions of the mother and father to hold it in civil contempt of court and determined that the parents are entitled to statutory fines, costs, and attorneys’ fees, and (2) an order of the same court dated April 18, 1997, which held it in civil contempt of court and directed it to pay fines, costs and attorneys’ fees in the total amounts of $2,771.39 and $2,172.50 to the mother and father, respectively.
Ordered that the appeal from the order dated April 10, 1997, is dismissed, without costs or disbursements, as that order was superseded by the order dated April 18, 1997; and it is further,
Ordered that the order dated April 18, 1997, is reversed, on the law, without costs or disbursements, the order dated April 10, 1997, is vacated, and the applications to hold the appellant in contempt are denied.
Under the circumstances of this case, we conclude that the finding of contempt was unwarranted. Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.